El Juez Asociado Señor Negrón García
emitió la opinión del Tribunal.
Valoramos los méritos de la presente apelación recono-ciendo las dificultades que entraña la misión de juzgar a nuestros semejantes. Al adjudicar la conducta del apelante Luis A. Lausell Hernández, no ignoramos el atributo de compasión justificada. Sin embargo, frente a su postura extrema, como juristas no podemos sacrificar intereses públi-cos de alta estima en el ámbito social y comunitario. “Creer —dice— que la autoridad justa es la que instaura un orden justo en todos los puntos, es el camino de las locuras más peligrosas; la autoridad es justa cuando da ejemplo de justi-cia en todas las actuaciones, lo que ya es bien difícil. Las ilusiones que se sustentan desembocan lógicamente en el ab-surdo de una sociedad donde todo será justo sin que nadie tenga que serlo.” Bertrand De Jouvenel, citado por J.B. *826Vallet De Goytisolo, Estudios sobre fuentes del Derecho y método jurídico, Madrid, Ed. Montecorvo, 1982, pág. 165.
I
Ante el Tribunal Superior, Sala de San Juan, Lausell Hernández fue acusado de ilegal, a sabiendas, con intención criminal y voluntariamente, no rendir al Secretario de Hacienda las planillas de contribución sobre ingresos corres-pondientes a los años 1981, 1982 y 1983, a pesar de haber devengado ingresos brutos en exceso de $2,000 como em-pleado de la Autoridad de Energía Eléctrica, Presidente de la Unión de Trabajadores de la Industria Eléctrica y Riego (U.T.I.E.R.) y arrendador de una propiedad. See. 145 de la Ley de Contribuciones sobre Ingresos de 1954.(1)
Con la anotación de alegaciones de no culpable, luego del juicio en su fondo, un jurado rindió veredicto de culpabilidad. El Ministerio Fiscal solicitó la imposición de una pena severa por circunstancias agravantes. Adujo que la prueba desfilada reveló que en abril de 1984 Lausell Hernández rompió sus planillas públicamente frente al edificio del Departamento de Hacienda, hizo caso omiso a los requerimientos administra-tivos previos de que las rindiera, exhortó a otros a emularlo y, reiteradamente, retó a los funcionarios públicos a que lo encausaran criminalmente. Según el Ministerio Fiscal, ello evidenciaba una conducta antisocial, carente de un espíritu de arrepentimiento y de ánimo rehabilitador. Oportuna-mente, el tribunal tuvo ante sí un informe presentencia favo-*827rabie, expositivo de que, con excepción de no haber rendido dichas planillas —ni la de 1985, hecho que no tomaría en cuenta— su evaluación social era positiva en todas las áreas. El Fiscal se opuso a que le suspendieran los efectos de la sentencia y reprodujo los hechos antes relatados como agra-vantes.
Previa vista, el tribunal (Hon. Daniel E. López Pritchard, Juez) lo sentenció en cada cargo a tres (3) años de presidio, a cumplirlos concurrentemente. Se negó a suspender las sen-tencias, aunque dispuso que concedería ese beneficio si den-tro del término de noventa (90) días Lausell Hernández rendía sus planillas.
No conforme, en apelación discute como únicos señala-mientos que la prueba no demostró intención criminal y, además, señaló que erró el foro de instancia al negarse a citar compulsoriamente al entonces Contralor de Puerto Rico, Ramón Rivera Marrero. Ambos apuntamientos exigen una breve referencia a la evidencia desfilada.
H I — I
Conforme las estipulaciones acordadas, testimonios y do-cumentos, la prueba de cargo contundentemente demostró que Lausell Hernández cumplió con su obligación de rendir las planillas de 1978,1979 y 1980. Sin embargo, no rindió las correspondientes a 1981,1982 y 1983, aun cuando generó in-gresos anuales —en concepto de salarios combinados con su esposa y rentas— en exceso de $2,000. Como a todo em-pleado asalariado, su patrono la Autoridad de Energía Eléc-trica le retuvo en su origen ciertas cantidades para cubrir su responsabilidad contributiva conforme a la legislación, re-glamentación y tablas de retención fiscal entonces vigentes. Se produjo en evidencia un artículo del periódico El Vocero referente a su protesta pública —de 19 de abril de 1984— ilustrativo de que había roto sus planillas frente al edificio del Departamento de Hacienda.
*828Se probó, además, que Lausell Hernández fue citado a Fiscalía con el propósito de que cumpliera con su responsabi-lidad contributiva y que fue infructuoso exhortarle que rin-diera sus planillas. No obstante esta oportunidad, consciente y voluntariamente, rechazó ese curso de acción y retó a que lo acusaran. Después informó que no rendiría las planillas de 1984 y 1985.(2) E.N.P., pág. 7.
Por su parte, Lausell Hernández, a través de su esposa, presentó prueba de que su conducta fue una protesta au-toinspirada para dramatizar su señalamiento —coincidente con los del Contralor Rivera Marrero— de que en aquella época el Gobierno estaba malgastando un promedio anual de $600 millones de fondos públicos en detrimento de una mejo-ría de las condiciones físicas de los planteles escolares y apartamentos de viviendas que sirven a la clase trabajadora del país. A tal efecto, sometió en evidencia varios informes finales de la Oficina del Contralor y numerosas fotografías. E.N.P., págs. 12-13. También atestó a su favor el Lie. Carlos L. Clausell Reyes, ex funcionario de vasta experiencia del Departamento de Hacienda, quien atestiguó que por años la práctica fue no acudir a los tribunales, sino tratar de solucio-nar el problema administrativamente. Se le notificaba al con-tribuyente la deficiencia y, si éste se negaba, podía llenársele la planilla “de oficio”, al amparo de la See. 416 de la Ley de Contribuciones sobre Ingresos de 1954 (13 L.P.R.A. see. 3416). Como en la mayoría de los casos los aceptaban los con-tribuyentes administrativamente, muy pocos llegaban a los tribunales. E.N.P., págs. 15-16. Aclaró, sin embargo, que no conocía de ninguno previo en que el contribuyente hubiese roto sus planillas. E.N.P., pág. 18.
*829I — I I — 1
Fundado en que su comportamiento constituyo una pro-testa contra el mal uso de fondos públicos, Lausell Hernán-dez argumenta su primer señalamiento. Sostiene que “su infracción a la Ley de Contribución Sobre Ingresos, forma parte de una concertada y estratégica acción con incuestio-nables méritos sociales, en donde la intención para defrau-dar al Estado no está presente”. (Énfasis suplido.) Alegato del acusado-apelante, pág. 3. A esos efectos, adelanta la tesis de que el Fiscal no demostró el elemento de intención criminal, pues aunque sí se probó que efectivamente no rindió las planillas, “ese hecho hay que evaluarlo a la luz de la situación política y social imperante en Puerto Rico a principios [de la década] de los 80, así como la posición del liderato político que ejercía” como candidato a la gobernación por el Partido Socialista Puertorriqueño. Aduce que durante ese periodo “existía la opinión generalizada de que el gobierno no estaba utilizando sus recursos eficientemente. Que la casa pública no estaba siendo administrada con responsabilidad. El pro-pio Contralor de Puerto Rico, señor Ramón Rivera Ma-rrero[,] fue citado por los periódicos del país como recomen-dando al pueblo de Puerto Rico a que se organizara en un movimiento de protesta y se negara a pagar sus contribu-ciones, toda vez que el presupuesto del gobierno se estaba despilfarrando”.(3)
*830Bajo este enfoque nos indica que el incumplimiento legal de rendir sus planillas no obedeció a una intención para defraudar al Estado. A juicio suyo el Ministerio Público no probó más allá de duda razonable que medió intención criminal, es decir, un propósito perverso, sin excusa razonable, caracterizado por descuido o irresponsabilidad y constitutivo de un abandono del deber social. United States v. Murdock, 290 U.S. 389, 398 (1933); Spies v. United States, 317 U.S. 492, 498 (1943). No tiene razón.
En Pueblo v. Calzada, 93 D.P.R. 803, 804-805 (1966), nos referimos al requisito de conducta voluntaria como “defe-rencia a la disposición constitucional que rechaza el encarce-lamiento por deuda, Art. II, Sec. 11 de la Constitución” y elucidamos sobre la variedad de su significado. Un examen de la casuística federal de entonces nos llevó a concluir que la voluntariedad como elemento esencial del delito “requiere la existencia de una intervención específica de lesionar —con motivo perverso— . . .”. Pueblo v. Calzada, supra, pág. 806.
Ciertamente, bajo la jurisprudencia federal invocada, los tribunales han resuelto en reiteradas ocasiones que el Es-tado debe probar, no sólo que el ciudadano tenía la obligación de rendir la planilla, sino que la omisión fue de carácter in-tencional. Así, un ciudadano que conozca su obligación legal, pero carezca de fondos, podría no estar cometiendo el delito. Liparota v. United States, 471 U.S. 419, 426-427 (1985).
Aunque originalmente los tribunales de apelación federales —United States v. Palermo, 259 F.2d 872 (3er Cir. 1958); Abdul v. United States, 254 F.2d 292 (9no Cir. 1958)— adoptaron el requisito de que esta intención fuese inspirada por un propósito perverso {evil motive), siguiendo lo pau-*831tado en United States v. Murdock, supra, la cuestión fue es-clarecida subsiguientemente cuando el Tribunal Supremo federal, en United States v. Pomponio, 429 U.S. 10, 12 (1976), pautó la norma de que no era menester probar motivación perversa o propósito avieso, sino tan sólo la intención de violentar un deber legal.
Bajo este prisma decisorio, aunque aceptemos que su mo-tivación no fue la de defraudar al erario —y sí dar fuerza a una denuncia cívica sobre malversación de fondos públicos y corrupción— por noble que sea no basta por sí sola para de-rrotar la configuración de intención a base de las circunstan-cias que rodean el caso particular. Pueblo v. Calzada, supra. El error no fue cometido.
¡> 1 — I
En su segundo señalamiento, Lausell Hernández cuestiona la negativa del tribunal de instancia a citar compulsoriamente al Contralor Rivera Marrero como su testigo. Aduce que ello violó el derecho constitucional consignado en el Art. II, Sec. 11 de nuestra Carta de Derechos, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1982, págs. 307-308, que dis-pone:
En todos los procesos criminales, el acusado disfrutará del derecho a un juicio rápido y público, a ser notificado de la naturaleza y causa de la acusación recibiendo copia de la misma, a carearse con los testigos de cargo, a obtener la com-parecencia compulsoria de testigos a su favor, a tener asis-tencia de abogado, y a gozar de la presunción de inocencia. (Énfasis suplido.)
En Pueblo v. Acosta Escobar, 101 D.P.R. 886, 890 (1974), hicimos un recuento del desarrollo jurisprudencial preconstitucional en torno a la comparecencia obligada de testigos y concluimos que se trataba de “una facultad discrecional”. Recientemente, en Pueblo v. Burgos Hernández, 113 D.P.R. 834, 839 (1983), reiteramos esa normativa y expu-*832simos que este derecho podría ser atemperado “si las cir-cunstancias lo ameritan”. Examinemos las aquí presentes.
Es claro que el propósito de citar al Contralor Rivera Marrero era probar el contenido de los informes de dicho funcionario y sus manifestaciones como puntal de la cruzada pública de Lausell Hernández contra el uso indebido de fondos públicos. Al analizar notamos que la negativa del tribunal estuvo fundada en una solicitud y declaración jurada suscrita por el Contralor Rivera Marrero, acreditativa de que: (1) no conocía a Lausell Hernández; (2) nunca lo había investigado ni intervenido; (3) no tenía conocimiento alguno —personal u oficial— de los hechos alegados en las acusaciones, y (4) las funciones de su cargo no conllevaban fiscalizar o intervenir con el deber ciudadano de rendir planillas de contribución sobre ingresos. En resumen, que su testimonio carecía de materialidad, pertinencia y relevancia. Bajo esta circunstancia, correctamente el foro de instancia concluyó:
Establecida la autoridad del Tribunal para exonerar o ex-cluir a un testigo de la comparecencia obligatoria constitucio-nal; analizada la moción a que hemos hecho referencia y radicada por el Contralor de Puerto Rico; examinado el me-morando de derecho en apoyo de la solicitud para que se excuse como testigo al Contralor de Puerto Rico, radicado en autos el 4 de marzo de 1986; tomando en consideración la de-claración prestada por el Ledo. Carlos Clausell Reyes, que ha ocupado la silla testifical, y cuyo testimonio ha sido objeto del interrogatorio directo y repregunta; y tomando en considera-ción las expresiones contenidas en la teoría de la defensa, se concluye por el Tribunal que procede la aplicación al caso de autos de las disposiciones de la Regla 19, de las Reglas de Evidencia del Tribunal Supremo de Puerto Rico, donde se es-tablece la autoridad del Tribunal para eximir o establecer por razones de economía procesal y de justicia si es indispensable o no la comparecencia de un testigo, particularmente cuando su presentación sería prueba de carácter acumulativo.
Entiende el Tribunal que el señor imputado tiene todos los medios de prueba suficientes para exponer y sostener, hasta *833donde la ley lo autoriza, la teoría de desobediencia civil que se ha expuesto en su teoría de defensa y que el Contralor de Puerto Rico no es un testigo indispensable para estos fines ....
... Se toma en consideración, además, el hecho de que el Contralor le ha suplido a la defensa toda la prueba documen-tal y los informes de investigaciones del Contralor que se soli-citaron. Estos informes contienen mucha de la información que se desea por la defensa que exprese oralmente, en presen-cia de las damas y caballeros del jurado, el Sr. Ramón Rivera Marrero.
Los informes del Contralor aludidos fueron presentados en evidencia.
V
En resumen, no tiene razón Lausell Hernández en sus dos (2) planteamientos. Tampoco procede su absolución bajo el prisma de discrimen por razones políticas. Ni siquiera lo señala como error. A lo sumo, sólo sugiere que fue injusta-mente acusado porque su protesta social, de generalizarse, “menoscabaría la capacidad del gobierno para llevar a cabo sus programas”.
Examinemos someramente la cuestión. Salta a la vista que la presente situación de hecho no se asemeja ni remota-mente se aproxima al trasfondo del caso de Hernández Colón v. Srio. de Hacienda, 115 D.P.R. 145 (1984), único en nuestra jurisprudencia en que se ha discutido frontalmente este aspecto. No son comparables. El denominador común reconocible de que ambos eran candidatos a la gobernación no es suficiente. Ahí termina toda analogía fáctica.(4)
*834En síntesis, a base de los hechos allí presentes, a saber, la posición del licenciado Hernández Colón como principal con-*835tendiente a la gobernación; el momento escogido por el De-partamento de Hacienda para proceder a la investigación fiscal en fecha cercana a las elecciones generales; la ausencia de criterio imparcial o muestra rutinaria de grupos de con-tribuyentes; la forma selectiva y particular en que se inició la investigación; la adopción ex parte de las deficiencias sin dár-sele la oportunidad de exponer su posición o ventilar el asunto administrativamente, y la manera en que sus resul-tados fueron informados al público —coetáneamente con un destaque publicitario negativo sin precedentes— detectamos una actuación del Departamento de Hacienda que resulta discriminatoria e impermisible constitucionalmente.
En el caso de autos, la situación no sólo es completamente diferente, sino a la inversa. Fue el propio apelante *836Lausell Hernández quien inició públicamente una campaña para no rendir sus planillas. En el 1984 las destruyó ante la prensa frente al edificio del Departamento de Hacienda. Desde el primer momento retó para que fuera procesado criminalmente. Aun así, el Estado no lo hizo. Únicamente después de haber provocado la acción oficial, agotar todos los esfuerzos administrativos y hacer caso omiso a las exhorta-ciones de la Fiscalía, el Estado optó por la vía penal.
Difícilmente estas circunstancias avalan discrimen político. En sus acepciones básicas, discriminar significa “[sjeparar, distinguir, diferenciar una cosa de otra. 2. Dar trato de inferioridad a una persona o colectividad por motivos raciales, religiosos, políticos, etc.”. Diccionario de la Lengua Española, 20ma ed., Madrid, Ed. Espasa-Calpe, 1984, T. I, pág. 505.
Realmente fue el apelante Lausell Hernández, inspirado en sus convicciones, quien se autoseleccionó y separó del curso y trámites ordinarios. Rechazó todas las vías concilia-torias administrativas y provocó su enjuiciamiento. No hay la más mínima evidencia de que antes de ser candidato a la gobernación, en 1980, por el Partido Socialista Puertorri-queño (P.S.P.), Lausell Hernández fuera investigado, subes-timado o, de algún modo, presionado u hostigado por el Departamento de Hacienda debido a sus ideas políticas. Es más, aun cuando no rindió sus planillas para los años 1981, 1982 y 1983, el Departamento de Hacienda nada hizo en su contra. Solamente cuando públicamente rompió sus planillas en abril de 1984. es que el Departamento de Hacienda decide investigarlo. En ningún momento, hasta esa fecha —ni sub-siguientemente— hubo el más mínimo indicador de discri-men o persecución. El historial al respecto está huérfano, carente de todo apoyo fáctico.
La experiencia refleja que la vía penal es un trámite usado para atender violaciones crasas a la Ley de Contribu-*837eiones sobre Ingresos, o situaciones particulares, cuando se cierran los canales administrativos. Aunque de poco uso, el Ministerio Fiscal presentó en evidencia unas acusaciones criminales contemporáneas, desde la G-84-3033 hasta la G-84-3036, formuladas contra otro ciudadano por precisa-mente omitir el rendir planillas durante los mismos años an-teriores. Nuestra jurisprudencia, si bien es escasa al respec-to, también informa de tales instancias en sus variadas mo-dalidades. Pueblo v. Corales Irizarry, 107 D.P.R. 481 (1978); Pueblo v. Tursi, 105 D.P.R. 717 (1977); Pueblo v. Rivera Adorno, 99 D.P.R. 555 (1971); Pueblo v. Calzada, supra; Pérez Vega v. Tribunal Superior, 93 D.P.R. 749 (1966); Pueblo v. Franceschi, 74 D.P.R. 825 (1953); Pueblo v. Pietersz, 61 D.P.R. 237 (1943).
La decisión del Estado de encausarlo penalmente sin antes recurrir a la práctica administrativa de llenar sus planillas “de oficio” es perfectamente comprensible. En primer lugar debemos entender su significado. En su aspecto genérico, el concepto de oficio implica realizar una gestión o diligencia oficial en beneficio o en contra de una persona, sin mediar petición alguna de su parte. Aquí, en lo particular, sería llenar el Secretario de Hacienda las planillas de Lausell Hernández. Ahora bien, ¿tenía algún sentido ese trámite cuando él públicamente destruyó sus planillas? Obviamente, con esa acción convirtió el simbolismo de su protesta —romper las planillas— en una impugnación que lo situó fuera del ámbito discrecional de ese beneficio. El mismo Lausell Hernández se encargó de descartarla. Su posición inflexible e intransigible no permitió otro curso de acción que las acusaciones criminales.
Segundo, aun en situaciones normales, la planilla “de oficio” es simplemente un mecanismo civil que no derrota ni impide la responsabilidad criminal. United States v. *838Lacy, 658 F.2d 396 (5to Cir. 1981); United States v. Buras, 633 F.2d 1356, 1360 (9no Cir. 1980); United States v. Millican, 600 F.2d 273, 278 (5to Cir. 1979), cert. denegado, 445 U.S. 915 (1980).
En las circunstancias de autos, el no haber el Secretario de Hacienda ejercido el mecanismo de planilla “de oficio” no constituyó abuso de discreción. Como explicó el testigo licen-ciado Clausell Reyes, su caso era el primero en que se des-truían unas planillas, aspecto crucial diferenciador de la actitud y conducta que la mayoría de los contribuyentes utili-zan para solucionar administrativamente los casos con el De-partamento de Hacienda. Tampoco los hechos configuran discrimen político. Si algo la prueba revela, repetimos, es que el Estado actuó razonable y congruentemente con el re-clamo, reto y curso de acción trazados por el propio Lausell Hernández. Concluir lo contrario anularía todo el esquema penal fiscal estipulado en la Ley de Contribuciones sobre In-gresos. Además, no sólo tendría un efecto derogatorio, sino que potencialmente brindaría inmunidad a otros ciudadanos insertos en la política o vida pública situados en posturas similares. Quedaría sustancialmente menoscabado el valor disuasivo que el proceso penal representa en materia fiscal, según era la intención de la Asamblea Legislativa. Se afecta-rían negativamente intereses públicos de importancia.
Una nota final sobre este extremo. En buena juridicidad, no bastan meras generalizaciones para activar la Cláusula Constitucional sobre la Igual Protección de las Leyes. “[L]os tribunales han diseñado una prueba basada en dos elementos para evaluar este tipo de caso: (1) examinar si de ordinario personas en circunstancias análogas a las del ciudadano o contribuyente investigado o procesado han sido desatendidas por el Gobierno; y (2) indagar si la base para esa actuación o conducta administrativa responde a criterios proscritos —United States v. Berrios, 501 F.2d 1207, 1208-*8391211 (2nd Cir. 1974)— tales como persecución por razones políticas o de sexo, raza y nacimiento. Bajo esta fórmula lo esencial es probar que la selección individual estuvo viciada por un ejercicio discrecional indebido, motivada por crite-rios ajenos a una sana y establecida política pública admi-nistrativa(Énfasis suplido y escolio omitido.) Hernández Colón v. Srio. de Hacienda, supra, pág. 165.
Bajo esta óptica, las circunstancias apuntadas reflejan que el Estado agotó los mecanismos razonables y no le quedó otro remedio que encausar criminalmente a Lausell Hernán-dez con miras a mantener la estabilidad de una sana política pública administrativa. Su protesta pública y acusación no es sinonimia de discrimen político.
Aclarado este aspecto, el único tratamiento judicial ba-lanceado es justipreciar sus móviles en la dimensión de la pena. Explorémosla.

>

Según expuesto, la prueba revela que Lausell Hernández —aunque técnicamente infringió durante cuatro (4) años por su propia voluntad la ley, y esa violación de ley es castiga-ble— no tuvo fines perversos. Con o sin razón intentó llamar la atención pública sobre una causa meritoria: evitar la dila-pidación injustificada de fondos públicos. Que no haya gene-rado adeptos y que su acción carezca de valor ejemplarizante no es óbice para que así lo reconozcamos en justa perspec-tiva y valoración final adjudicativa para fines del castigo. No estamos ante un caso típico de evasión contributiva en que predomina el lucro personal o propósito avieso. Menos aún, que su protesta haya sido violenta o haya generado violencia.
Más bien, sus actos se perfilan en el umbral de lo que se conoce como “desobediencia civil”. El concepto ha sido definido de diversas formas. Sin embargo, la propuesta por el Decano Robert B. McKay recoge la visión unánime de *840las características que presenta este fenómeno de protesta. “Desobediencia civil es la violación de la ley por medios no violentos cuando la oposición a dicha ley está fundada en un profundo y arraigado convencimiento de que la ley, en sí, conflige con un principio más alto. La violación no debe ser a escondidas, sino abierta, y cualquier sanción impuesta por violar la ley debe ser aceptada y no evitada.” (Traducción nuestra.) R.B. Mckay, Civil Disobedience: A New Credo?, 2 (Núm. 1) Ga. L. Rev. 16, 19 (1967).
Su origen se traza a Henry David Thoreau, quien en 1844 publicó su Ensayo sobre Desobediencia Civil. Entre sus máximes exponentes se encuentran Mahatma K. Gandhi y Martin Luther King, Jr. Sus ejecutorias y profundos cam-bios sociales forman parte de la historia contemporánea. No precisan ser detalladas. El biógrafo de Thoreau, Walter Harding, comprime así los postulados en que se inspira: “(1) Existe una ‘ley superior’ sobre la ley de la nación. Esta es la ley de la conciencia, la ‘voz interna’, ‘del alma espiritual’ — llámela como guste [;] (2) en las raras ocasiones en que esta ‘ley superior’ y la ley de la nación confligen, el deber de uno es obedecer la ‘ley superior’ y violar deliberadamente la ley de la nación [;] (3) si uno deliberadamente viola la ley de la nación, debe estar dispuesto a aceptar todas las consecuen-cias de esa acción, hasta el punto de ir a la cárcel[, y] (4) sin embargo, ir a la cárcel necesariamente no es el acto negativo que aparenta ser, porque puede servir para llamar la aten-ción de personas de buena voluntad sobre la ley perversa y así ayudar a lograr que sea derogada. O, si suficientes per-sonas van a la cárcel, sus actos servirán para ataponar la maquinaria del Estado y así convertir la ley perversa en ine-jecutable.” (Traducción nuestra.) G. Edwards, History, Morality & Law, A Compilation on Civil Disobedience, 1970 Va.L. Weekly 27-28 (1970).
*841Aunque hay criterios opuestos en cuanto a sus variantes, se acepta que la infracción de ley debe ser castigada.(5) “Pero la desobediencia civil tiene su propio correctivo: la doctrina clama que la ley, hasta que sea cambiada, debe ser puesta en vigor. Gandhi le pidió al juez que renunciara a su cargo y se le uniera en la desobediencia civil si estaba de acuerdo con él, de lo contrario que le impusiera todo el rigor del castigo de la ley. El fiscal, el juez o el jurado pueden tomar en considera-ción el motivo y la conciencia al decidir si acusa, condena o al dictar la sentencia; pero un practicante de la desobedien-cia civil viola la doctrina cuando pide amnistía.” (Énfasis su-plido y traducción nuestra.) H. Wofford, Jr., Introduction, A Compilation on Civil Disobedience, 1970 Va. L. Weekly VII-VIII (1970).
Bajo esta óptica, por la situación peculiar y única que transpira el caso de autos, a modo de excepción, sua sponte nos inclinamos a moderar el rigor de las sentencias reducién-dolas al mínimo establecido por el legislador: seis (6) meses de cárcel, a cumplirlos concurrentemente. También aco-gemos el reflexivo criterio del juez sentenciador, al disponer que previa actualización del informe sociopenal —de serle favorable— le suspenda el cumplimiento de las sentencias sujeto a que Lausell Hernández, dentro del término de no-venta (90) días, satisfaga el pago de sus contribuciones atra-sadas correspondientes a los años 1981,1982,1983 y 1984, o cumpla cualesquiera otras condiciones sustituías que dicho foro en justicia le imponga.
*842De conformidad con lo expuesto, se dictará sentencia confirmatoria.
El Juez Asociado Señor Hernández Dentón emitió opi-nión concurrente, a la cual se une la Juez Asociada Señora Naveira de Rodón. El Juez Asociado Señor Rebollo López emitió opinión disidente.

 Dispone que:
“Cualquier persona obligada bajo este subtítulo a rendir una planilla o decla-ración que voluntariamente dejare de rendir dicha planilla o declaración, dentro del término o términos fijados por ley o por reglamentos, en adición a otras pena-lidades provistas por ley, será culpable de un delito grave y castigada con multa no menor de quinientos (500) dólares ni mayor de diez mil (10,000) dólares o reclusión por un término no menor de seis (6) meses ni mayor de cinco (5) años, o ambas penas, más las costas del proceso.” 13 L.P.R.A. sec. 3145(c).


 Subsiguientemente rindió la planilla del afio natural 1984, pero no pagó las contribuciones.


 Nos remite, en detalle, a un artículo del periódico El Vocero de 30 de octubre de 1984, que en lo pertinente expone:
“El Contralor Ramón Rivera Marrero recomendó ayer al pueblo de Puerto Rico, a que se organice en un movimiento de protesta y dé a conocer al gobierno que no está dispuesto a permitir que los fondos públicos sean utilizados en forma ilegal. Rivera Marrero dijo que está cerca el día qué el pueblo dirá al gobierno que no pagará contribuciones para ser mal usadas .... Las expresiones del Contralor se producen en momentos en que las palabras corrupción y escándalos han sido profusamente utilizadas por líderes políticos durante la campaña electoral .... Rivera Marrero ha denunciado que el 10% del presupuesto del *830gobierno se despilfarra o es mal usado, estimando la cifra en unos 600 millones. Rivera Marrero sostuvo que los puertorriqueños deben imitar al contribuyente americano que ha protestado por la. forma que el gobierno [de] Estados Unidos maneja los fondos públicos . . . .” (Énfasis suplido.) Exhibit II.


 Véanse las opiniones disidentes individuales de los Jueces Asociados Se-ñores Negrón García y Rebollo López.
Según surge de la primera, allí se demostró que para “la fecha en que el Departamento de Hacienda notificó e impuso las contribuciones sobre la propie-dad al licenciado Hernández Colón, éste era candidato a la gobernación por el *834partido Popular Democrático (P.P.D.). Faltaban escasamente tres (3) meses para las elecciones generales que se celebrarían el 4 de noviembre de 1980. La cam-paña política y los mensajes proselitistas estaban en su apogeo. El Gobierno era administrado por el Partido Nuevo Progresista. Su principal opositor era el Primer Ejecutivo Carlos Romero Barceló, quien había designado al entonces Secre-tario de Hacienda, Julio César Pérez.
“Curiosamente la investigación se origina en supuestas informaciones de prensa. La misma no fue una pesquisa rutinaria. No se inició por estar escru-tándose el universo o una muestra de determinado grupo de contribuyentes, como tampoco una zona geográfica (distrito de catastro) en particular. Por el contrario, el Departamento de Hacienda la realizó sobre todos los inmuebles per-tenecientes a quien era el más importante contendiente del Gobernador Romero Barceló. Esa singularización se adoptó ex parte, sin que el licenciado Hernán-dez Colón fuera notificado. No se le proveyó oportunidad de exponer su posición, como tampoco de ventilar el asunto en una vista administrativa y producir evidencia a su favor.” (Énfasis suplido.) Hernández Colón v. Srio. de Hacienda, 115 D.P.R. 145, 162-163 (1984).
Dijimos, además, que el “carácter sospechoso de una posible actuación admi-nistrativa de índole discriminatoria, selectiva y particularizada, tiende a eviden-ciarse a base de que no hemos encontrado ningún denominador común objetivo y neutral que sirviera de sostén racional para justificar la necesidad de una prefe-rente y pronta investigación y su inmediata publicidad. Por el contrario, versó sobre exenciones provenientes de legislaciones y distritos catastrales diferentes. Las propiedades estaban en distritos distantes —Ponce, Guaynabo y San Juan. El único vínculo lógico detectable era la persona del contribuyente: Hernández Colón. Hasta este momento ningún otro candidato a gobernador había sido so-metido a ninguna o semejante investigación contributiva.
“La investigación fue conducida sin notificación y dirigida desde el nivel central del Departamento de Hacienda. Como resultado, dicho departamento, sin citarlo ni oírle, canceló todas las exenciones que previamente le habían sido reco-nocidas. Procedió a imponerle las contribuciones.
“Se siguió un medio de notificación peculiar y distinto. El Departamento de Hacienda notificó por mensajero la deuda de contribuciones sobre la propie-dad montante a $14,220.49 a las 4:00 p.m. del día 14 de julio de 1980. Ese mismo día el Ledo. Ricardo Muñiz, Secretario Auxiliar de Rentas Internas del Departa-mento de Hacienda, emitió un Comunicado de Prensa, Radio y Televisión. Al otro día facilitó el informe a dichos medios. La simultaneidad de la comunicación al licenciado Hernández Colón y la conferencia de prensa anticipada para anun-ciar públicamente los resultados adversos a su persona levantan una fuerte supo-sición de que los verdaderos móviles envueltos fueron de índole partidista y que hubo una cuidadosa y coordinada planificación previa. De lo contrario, ¿qué razón había para este trato especial? ¿Por qué no pudo guardarse discreción y prudencia? ¿Cuál era la prisa?
*835“El informe se entregó a la prensa el 15 de julio de 1980. Al otro día ésta destacó prominentemente la noticia. En la arena partidista los resultados ad-versos de esta forma de proceder y publicidad gubernamental administrativa no se hicieron esperar. A la semana, desde el 22 de julio de 1980, comenzaron a aparecer y circular anuncios auspiciados y pagados por el Partido Nuevo Progre-sista en los periódicos [El Vocero] y [El Nuevo Día]. Estos anuncios reproducían las aseveraciones del informe emitido por el Departamento de Hacienda. Le imputaban a Hernández Colón poseer ‘mansiones’ y no querer pagar contribu-ciones sobre dichas propiedades. Otro apareció en la televisión. La secuencia fíl-mica concluía con la voz del Gobernador Romero Barceló, candidato oficial del Partido Nuevo Progresista a la reelección, diciendo: ‘Hernández Colón quiere volver a la Gobernación ... ¿para qué?’ ” (Énfasis suplido y en el original.) Hernández Colón v. Srio. de Hacienda, supra, págs. 163-164.
Y finalmente consignamos: “El Departamento de Hacienda justificó la inves-tigación ex parte sobre la base de ‘interrogantes que fueran señaladas al Depar-tamento a través de la prensa del país’. Sin embargo, adoptó este singular curso de acción para cancelar todas las exenciones e ignoró sus propias prácticas admi-nistrativas que de ordinario permiten a los contribuyentes obtener remedios ad-ministrativos. ¿Era anticipable que sus adversarios políticos usufructuaran todo este proceder administrativo? ¿Quién dio la orden para que se investigara? ¿Quién instruyó que se diera inmediatamente a la publicidad? Todas estas inte-rrogantes debieron dilucidarse en el juicio plenario. La seriedad del asunto lo amerita. Lo menos que surge es una preocupación de falta de tacto y sensibilidad; lo más, una carencia de espíritu democrático y de tolerancia política hacia un líder opositor de un partido principal.” Hernández Colón v. Srio. de Hacienda, supra, págs. 164-165.


 La literatura es abundante. Véase la bibliografía contenida en la compila-ción G. Edwards, History, Morality & Law, A Compilation on Civil Disobedience, 1970 Va. L. Weekly 27-28 (1970). Véanse, además: J. Rawls, Justicia como Equidad: Materiales para una Teoría de la Justicia (M.A. Rodilla, trad.), Madrid, Ed. Tecnos, 1986, págs. 90-101; R. Dworkin, Los Derechos en Serio, Barcelona, Ed. Ariel, 1984, págs. 305, 326; A.M. Bickel, The Morality of Consents (M. Guastavino, trad.), New Haven, Yale Univ. Press, 1975, págs. 91-123.